
	

116 S533 IS: To require the Secretary of the Treasury to consider certain transactions related to precious metals for purposes of identifying jurisdictions of primary money laundering concern, and for other purposes.
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 533
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2019
			Mr. Cruz (for himself, Mr. Tillis, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to consider certain transactions related to precious
			 metals for purposes of identifying jurisdictions of primary money
			 laundering concern, and for other purposes.
	
	
		1.Consideration of certain transactions involving precious metals for purposes of identifying
 jurisdictions of primary money laundering concernSection 5318A(c)(2) of title 31, United States Code, is amended— (1)in subparagraph (A)—
 (A)by redesignating clauses (iii) through (vii) as clauses (iv) through (viii), respectively; and (B)by inserting after clause (ii) the following:
					
 (iii)the extent to which the jurisdiction or financial institutions operating in that jurisdiction facilitate transactions that are related to precious metals and are subject to being blocked pursuant to sanctions imposed by the United States under any statute or Executive order;; and
 (2)in subparagraph (B)— (A)by redesignating clauses (ii) and (iii) as clauses (iii) and (iv), respectively; and
 (B)by inserting after clause (i) the following:  (iv)the extent to which such financial institutions, transactions, or types of accounts are used to facilitate transactions that are related to precious metals and are subject to being blocked pursuant to sanctions imposed by the United States under any statute or Executive order;.
				
